Citation Nr: 1123287	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  04-41 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a closed head injury status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

2.  Entitlement to service connection for bilateral orbital and maxillary fractures status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

3.  Entitlement to service connection for residuals of a cervical fracture, status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

4.  Entitlement to service connection for residuals of fracture of the thoracic spine, status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

5.  Entitlement to service connection for residuals of a left distal fibular fracture, status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

6.  Entitlement to service connection for residuals of a left foot injury, status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

7.  Entitlement to service connection for a left upper arm fracture, status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

8.  Entitlement to service connection for left eye visual field problems (claimed as left eye blindness) status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

9.  Entitlement to service connection for impaired hearing status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

10.  Entitlement to service connection for rib fractures status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

11.  Entitlement to service connection for right upper lobe collapse and left pneumothorax (claimed as left lung injury) status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

12.  Entitlement to service connection for a left scapula fracture status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

13.  Entitlement to service connection for a pelvic condition status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

14.  Entitlement to service connection for dysphagia status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

15.  Entitlement to service connection for pan sinus disease status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.

16.  Entitlement to service connection for headaches status post motorcycle accident, claimed as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision by the RO in Denver, Colorado.  In June 2007, the Board remanded the appeal for additional procedural and evidentiary development.  The case was returned to the Board, and in October 2009, the Board again remanded the case for additional development.  The case was subsequently returned to the Board.  


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's current residuals of closed head injury, bilateral orbital and maxillary fractures, cervical vertebra fracture, thoracic vertebra fracture, left distal fibula fracture, left foot injury (including fractures), left humerus (upper arm) fracture, left eye visual field impairment, impaired hearing, rib fractures, right upper lobe collapse and left pneumothorax, left scapula fracture,  dysphagia, pan sinus disease, and headaches, claimed as secondary to a bilateral knee disability, are causally or etiologically related to his active service, or a finding that the disabilities are proximately due to or the result of the Veteran's service-connected bilateral knee disability, on either a causation or aggravation basis.

2.  The Veteran does not have a current pelvic condition.


CONCLUSION OF LAW

Residuals of closed head injury, bilateral orbital and maxillary fractures, cervical vertebra fracture, thoracic vertebra fracture, left distal fibula fracture, left foot injury (including fractures), left humerus (upper arm) fracture, left eye visual field impairment, impaired hearing, rib fractures, right upper lobe collapse and left pneumothorax, left scapula fracture, a pelvic condition, dysphagia, pan sinus disease, and headaches, claimed as secondary to a bilateral knee disability, were not incurred in or aggravated by military service, and are not proximately due, the result of, or aggravated by the Veteran's service-connected bilateral knee disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2002 and July 2002, and additional notice by a January 2008 letter.  After the Board's December 2009 remand, additional notice was sent in an April 2010 letter.  The claims were readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board notes that 38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended effective October 10, 2006.  The Veteran was notified of this amendment in the June 2009 supplemental statement of the case.

VA has obtained service treatment records, and assisted the appellant in obtaining evidence, including records from the Social Security Administration, toxicology records, and a police accident report, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

The Board remanded the appeal in June 2007 and October 2009 for additional procedural and evidentiary development.  Complete toxicology records were not obtained on remand; however, the record includes a redacted version of that report.  That record, in connection with other evidence of record, is sufficient to adjudicate the claim.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran's only established service-connected disabilities are chondromalacia of the left knee, status post left partial medial meniscectomy, and chondromalacia patella of the right knee with postoperative residuals.  He underwent knee surgery on the right knee in August 1988, and on the left knee in November 1993 and August 1994.  The August 1994 left knee surgery was a reconstruction of the anterior cruciate ligament.  After an injury, the Veteran again underwent left knee surgery in May 1997.

The Veteran essentially contends that he incurred multiple injuries and disabilities  as a result of a motorcycle accident on April 20, 2000, in which he was the driver, and that the injuries were caused by his service-connected bilateral knee disability.  He contends that he lost control of his bike, then was unable to jump off the bike due to his service-connected bilateral knee disability, and was then seriously injured in the accident.  He does not contend, and the evidence does not reflect, that he incurred the claimed disabilities in service.  Service treatment records from the Veteran's August to November 1979 period of service are negative for pertinent abnormalities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  In addition, any increase in severity (aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  38 C.F.R. § 3.310 (2010); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  38 C.F.R. § 3.310(b) (2010).  However, under the facts of this case, the regulatory change does not impact the outcome of the appeal, as the Veteran does not contend that his service-connected bilateral knee disability aggravated the claimed conditions, rather, he contends that the bilateral knee disability caused these conditions.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A police accident report shows that on April 20, 2000, the Veteran was driving north on a curving, dark road, without streetlights, when he lost control of the bike and drove off the west side of the road, on a dirt shoulder and then onto a dirt hillside.  The bike flipped and the driver and his passenger were ejected, killing the passenger.  

Private medical records reflect that he was unhelmeted and received multiple severe injuries, including skull fractures and multiple other fractures, including several ribs, the scapulae, and the left foot, among others.  An April 20, 2000, test for blood alcohol from Denver Health Medical Center showed 118 milligrams of alcohol per deciliter.  An April 2000 computed tomography scan of the brain showed comminuted fractures of the maxillary sinuses.  A subsequent April 2000 computed tomography scan of the sinuses reflects a diagnostic impression of pan sinus disease with probable air fluid level in the left maxillary sinus.  An April 20, 2000, X-ray study of the pelvis was normal.  An April 21, 2000, computed tomography scan of the pelvis showed multiple fractures, including bilateral scapular fractures, multiple bilateral rib fractures, and a fracture of the 7th inferior thoracic vertebral segment, bilateral consolidated atelectatic lungs, with residual left pneumothorax, no evidence of arch or great vessel injury, and no evidence of acute intra-abdominal injury.

The file contains a May 2000 affidavit from a toxicologist with Chema Tox laboratory, pertaining to the Veteran's blood alcohol level at the time of the accident.  Such report has been redacted, but it indicates that the Veteran did consume alcohol prior to the accident.  A December 2000 memorandum from Chema Tox reflects that the Veteran's blood alcohol was analyzed on December 4, 2000, and the result was 0.099 g ethyl alcohol/100 ml blood.

The evidence of record contains correspondence from the Aurora Police Department that indicates that vehicular homicide charges were filed against the Veteran as a result of the motorcycle accident, as his motorcycle passenger died in the accident.  It was noted that his case was handled by the Denver Police Department (Denver P.D.), and he was found guilty at trial in April 2001.  A June 2001 VA mental health triage note reflects that the Veteran reported that he was in a serious motorcycle accident in which his girlfriend was killed.  He was the driver, had been drinking, and was charged with vehicular homicide.  VA medical records reflect that in 2001, he underwent court-ordered Level II alcohol education and therapy at a VA facility.  A June 2001 psychosocial history reflects that the Veteran reported that prior to his conviction, he had previously been cited 6 times for major driving violations such as reckless driving, speeding, or driving without a license.

By a letter dated in August 2001, a private physician, C.K., MD, indicated that the Veteran was injured in an "auto" [sic] accident in April 2000.  He enclosed a lengthy list of the traumatic injuries and disabilities incurred in the April 2000 accident.  The disabilities included bilateral epidural hemorrhages, subarachnoid hemorrhage, C1 lateral mass fracture, left pneumothorax, bilateral comminuted scapular fractures, bilateral rib fractures, left fibular fracture, left humerus fracture, multiple left foot fractures, grade I vertebral artery injury bilaterally, bilateral external auditory canal lacerations, multiple vertebral spine fractures at thoracic levels, left parietal depressed skull fracture, bilateral orbital fractures, bilateral maxillary fractures, right nondisplaced frontal bone fracture, right zygoma fracture, apparently cranial third nerve palsy on the left, traumatic brain injury, dysphagia, communication deficits, severe deficits in mobility and activities of daily living.  He noted that the Veteran had a history of multiple knee surgeries.  In his August 2001 letter, Dr. K. stated that the Veteran has cognitive deficits, memory loss, a daily right-sided headache, loss of central vision in the left eye, and loss of hearing in the right ear.  He opined that the Veteran had significant cognitive, visual, hearing, and ambulatory problems that would prevent him from working.  

By a letter dated in September 2001, the Veteran's wife stated that the Veteran told her he was unable to jump off his bike after the bike left the road due to his left knee popping.  She said that the two people on the other bike were able to jump off their bike and sustained no injuries.

An April 2002 statement from W.B.B. reflects that he was involved in the April 2000 motorcycle accident.  He said that the Veteran is a seasoned and responsible motorcycle rider.  He stated that it was his opinion that the Veteran would have wanted to separate himself from the bike due to the terrain of the path the bike was traveling on, very hard and rocky, surrounded by considerably softer ground.  He said the Veteran's number one option was to get off the motorcycle before impact, and that the strength and mobility of his knees would have been the most important factor in executing this action.

In an April 2002 report of accidental injury, the Veteran and his wife denied that alcoholic intoxicants, narcotics, drugs or misconduct was involved in the April 2000 accident.  They said that after he went off the curvy roadway, he tried to jump off the motorcycle, but his left knee gave out.  Then, his foot hit the ground, he was stuck on the motorcycle for 80 to 100 feet until it struck a large rock, he was ejected headfirst into the ground, and then the motorcycle landed on him.  He said that B.B. was a witness to the accident.  The Veteran reiterated his assertions in subsequent statements.

A May 2002 private medical record from J.P.M., MD, an orthopedic specialist, reflects that the Veteran reported a left knee injury in service in 1979.  He said that two years prior, he was riding a motorcycle, and went off the road.  He attempted to jump off the motorcycle, but when he was starting to jump off the pegs, felt the knee give out and he subsequently hit his head.  He complained of knee pain and swelling.  After an examination, Dr. M. diagnosed post anterior cruciate ligament tear with satisfactory reconstruction, meniscal injury.  Dr. M. stated that the Veteran was concerned about the possible relationship of his previous knee injury to his motorcycle accident.  Dr. M. stated that he told the Veteran that it may well have been related to his previous injury, the giving out when he tried to push off the pegs.  He added, "However, two years after the injury and never having seen the knee prior to his motorcycle injury, I'm really unable to make any definitive statements."

By a letter dated in May 2002, Dr. M. indicated that the Veteran was injured in a motorcycle accident in 2000.  He said the Veteran told him that the injury was related to his inability to push off the pegs; his knee gave out when he tried to push off and jump off the motorcycle.  Dr. M. indicated that the Veteran sustained an injury to his knees in 1979, subsequently had an anterior cruciate ligament reconstruction in 1999, and a meniscal injury in 1993.  He opined that the Veteran's inability to jump off of his motorcycle in 2000 may well have been related to his 1979 injury and subsequent ligament reconstruction.

The claims file contains October 2002 and July 2003 memoranda from a VA physician, a Clinic Director, which noted that crucially important records were not available for review and any medical opinion offered in response to the RO's request would border on pure speculation.  Before a reasoned opinion could be offered, additional records were required.  The Director specifically noted the need for all Denver Health & Hospital treatment records and copies of Denver Police investigation and court records regarding this case.  In these memoranda, the VA physician indicated that it was unclear from available evidence whether the Veteran would or could have jumped off the motorcycle, abandoning his passenger.  He stated that the Veteran was driving too fast to negotiate a curve on a dark roadway with no streetlights, and that if he had not been driving too fast for the darkened conditions, then he most likely would have negotiated the curve and the accident would probably not have happened.  The doctor stated, "In these unlighted conditions, even if the Veteran's knee were fully functional, how can anyone know that the outcome would have been any different?  Consider the fact that the Veteran's 25-year-old passenger, with presumably intact knees was pronounced dead at the scene."

In an August 2004 notice of disagreement, the Veteran said that his blood alcohol content was 0.099 at the time of the accident and he was not drunk.

In a January 2008 letter, Dr. K. stated that he examined the Veteran, and his condition was essentially unchanged since his 2001 letter.  He opined that the Veteran was completely disabled, with poor memory, and cognitive rehabilitation did not result in significant improvement.

After a review of the evidence of record, the Board finds that the Veteran has current residual disabilities due to the April 2000 motorcycle accident:  residuals of closed head injury, bilateral orbital and maxillary fractures, cervical vertebra fracture, thoracic vertebra fracture, left distal fibula fracture, left foot injury (including fractures), left humerus (upper arm) fracture, left eye visual field impairment, impaired hearing, rib fractures, right upper lobe collapse and left pneumothorax, scapula fractures, dysphagia, pan sinus disease, and headaches.  

The medical evidence does not reflect a current diagnosis of a pelvic condition.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has a pelvic condition, service connection for a pelvic condition is not warranted in the absence of proof of a current disability.

The Veteran essentially contends that his injuries would not have occurred but for his service-connected bilateral knee disability.  In this regard, the Board notes that the key question is the cause of the accident, not the Veteran's ability to jump off the motorcycle.

In an October 2010 VA medical opinion, a VA physician indicated that he had reviewed the entire claims file, including the police accident report, April 2002 statements from the Veteran and Mr. B., medical records, blood alcohol tests, May 2002 private medical opinion by Dr. M., and VA medical memoranda.  He opined that it was more likely than not that the Veteran's April 2000 motorcycle accident was caused by alcohol-induced poor judgment.  The Veteran's poor judgment led him to drive his motorcycle in an unsafe manner that led to his losing control of the motorcycle that was the underlying cause of the accident.  He opined that the Veteran's bilateral service-connected disabilities of the knees did not cause the motor vehicle accident.  

He stated that the facts of the accident, per the police reports and the statements by the Veteran and Mr. B. confirm that the Veteran lost control of his motorcycle while traveling on a curving, dark, unlit road.  No mitigating circumstances such as a deer jumping out in front of the motorcycle, or the striking of an unexpected pot hole were reported or documented as a factor causing the accident.  He concluded that the Veteran is solely responsible for losing control of his motorcycle.  There is no doubt that the Veteran had been drinking alcohol prior to the motorcycle accident and alcohol was legally considered to have played a significant factor in causing the accident.  The examiner stated that it is well known in the medical literature and in fact it is common lay knowledge that the initial physiologic effects of alcohol consumption are excitation, a sense of euphoria, and loss of inhibition.  These early mood effects commonly lead to impaired judgment, even before gross impairment of physical or cognitive function has occurred.  

The examiner indicated that it is a medical certainty that the Veteran was at least judgment impaired when he elected, under the influence of alcohol, to drive his motorcycle on April 20, 2000 down a curving dark unlit roadway.  The inappropriate judgment led to the accident and the Veteran has provided no other mitigating factors to account for the accident.  The levels of alcohol in the Veteran's body following the accident were certainly high enough to potentially have caused gross physical and coordination impairment also at the time of the accident.  The claims file contains no medical record documentation of any knee instability or episodes of giving way following his last successful knee surgery in 1997.  In short, there is no evidence that the Veteran's service-connected knee disabilities had any role in causing the accident.  In fact, in the Veteran's own statement, he first lost control of his motorcycle, the crash was in effect, and his knee gave way as he was trying to jump off his motorcycle.  In short, the reported left knee giving way only impacted the ultimate flight of the Veteran's body not whether or not the body would be going in flight in the first place.  The VA examiner also noted that Dr. M's May 2002 statement did not state that the Veteran's knee condition in any way caused the motor vehicle accident.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Evidence weighing in favor of the claim includes statements by the Veteran and B.B., to the effect that he was unable to jump off of his motorcycle once he had driven it off the road, and the fact that he does have bilateral knee disabilities.  In May 2002, Dr. M. opined that the Veteran's reported inability to jump off of his motorcycle in 2000 may well have been related to his 1979 injury and subsequent ligament reconstruction.  In a concurrent clinical record, Dr. M. stated that "However, two years after the injury and never having seen the knee prior to his motorcycle injury, I'm really unable to make any definitive statements."  The Board finds that Dr. M.'s opinion is speculative and is based on the Veteran's report of the accident.  Moreover, the Board notes that Dr. M. does not provide an opinion as to the cause of the accident.  

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

Evidence weighing against the claim includes the fact that the weight of the evidence shows that the Veteran had been drinking alcohol prior to the accident, and that he was found to be at fault in the accident.  The October 2010 VA examiner reviewed the Veteran's claims file including extensive medical records, and concluded that the Veteran's service-connected bilateral knee disability did not cause the current disabilities resulting from the April 20, 2000 motorcycle accident.  In addition, the VA examiner clearly explained the rationale supporting the opinion.  The Board finds that this opinion is competent (as it was given by a medical professional), credible (as it is based on a review of the Veteran's claims file and medical records), and highly probative.

Similarly, the statements from the Veteran and B.B. do not address whether the Veteran's service-connected knee disabilities caused the accident; rather they address the effect of those disabilities on the Veteran's actions after the accident was underway.  

Full consideration has been given to the Veteran's own assertions that he has multiple disabilities due to his service-connected bilateral knee disability.  However, the veteran is a layperson, and, as such, he has no competence to render a medical opinion on diagnosis or etiology of a condition.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau, supra; Buchanan, supra.  Here, the Veteran is certainly competent to report his knee symptoms.  

The Board also finds that there is no evidence to show that the claimed disabilities were incurred in service, as the weight of the evidence shows that the disabilities were incurred in the April 2000 accident.  Indeed, the Veteran has not claimed that his current disabilities had an onset in service.  Thus, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.

The Board finds that the preponderance of the evidence is against a finding that the current claimed disabilities are due to or aggravated by the service-connected bilateral knee disability.  The Board concludes that service connection is not warranted for these disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of closed head injury, bilateral orbital and maxillary fractures, cervical vertebra fracture, thoracic vertebra fracture, left distal fibula fracture, left foot injury (including fractures), left humerus (upper arm) fracture, left eye visual field impairment, impaired hearing, rib fractures, right upper lobe collapse and left pneumothorax, left scapula fracture, a pelvic condition, dysphagia, pan sinus disease, and headaches, claimed as secondary to a bilateral knee disability, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


